BRYAN SCHRODER
United States Attorney

STEPHEN L. CORSO
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Stephen.Corso@usdoj.gov

Attorney for the Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )
                                              )
                         Plaintiff,           )
                                              )
         vs.                                  )   No. 3:18-cr-00109-TMB-DMS
                                              )
  EDWIN ALLEN STOLTENBERG                     )
                                              )
                         Defendant.           )
                                              )

     GOVERNMENT’S OPPOSITION TO STOLTENBERG’S SECOND
  MOTION/SUPPLEMENT TO DISMISS WITH PREJUDICE (Dkts. 180 & 270)

       The United States of America opposes Mr. Stoltenberg’s motion to dismiss the

indictment, which he filed on August 28, 2019, at Dkt. 180, and supplemented on

December 11, 2019, at Dkt. 270. (Dkts. 180 & 270.) In the original motion, Stoltenberg

asserted three grounds for dismissal: (1) the “illegal” search of his car before the

government obtained a search warrant; (2) “taint” and “spoliation” of evidence with respect



    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 1 of 20
to officers placing his wallet in his car following his arrest and his speculation that an FBI

confidential informant (CI) burglarized his residence after his arrest; and (3) the so-called

“interception” of phone calls that he made to attorneys from jail. (Dkt. 180.)

Alternatively, Stoltenberg requested that the court suppress evidence on the same grounds.

(Id.) In a second motion or supplement, Stoltenberg renews his effort to dismiss the

indictment in light of recently obtained Securus jail call data. (Dkt. 270.) He also repeats

his arguments in prior pleadings and hearings concerning his wallet, the sale of his car, the

CI, and the affidavits supporting the two search warrants in the case, despite the fact that

the data provides no additional information with respect to them. (See Id.)

       The motion to dismiss (or suppress), even as supplemented, lacks merit. 1 Law

enforcement agents and corrections officers inadvertently accessed Stoltenberg’s attorney

calls because the attorneys failed to register their phone numbers as private with the Alaska

Department of Corrections (DOC). 2             Nevertheless, these calls were not privileged

communications. They were monitored and recorded, and Stoltenberg and his attorneys

knew that because an automated message at the start of each call warned them of such.

Finally, Stoltenberg has not been prejudiced. No agent or corrections officer gleaned

Stoltenberg’s trial strategies from the calls, much less communicated them to the



1 The United States provides the following overview for the court prior to an evidentiary hearing
on the matter. The facts in the overview are based on interviews of witnesses and review of
records and documents. The United States expects to call these witnesses to testify, that they will
testify to these fact, and that the documents and records will be admitted into evidence.
2 Standard DOC practice requires attorneys to fill out a form notifying DOC that their numbers
should be listed as private and calls to it not be recorded. It appears that the attorneys whose calls
were recorded in this case failed to follow this procedure.

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 2 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 2 of 20
prosecutors in the case. And no evidence was obtained in the case as a result of accessing

these calls. The Securus data adds detail and alters the mix of information, but it does not

change the conclusion that the government neither violated Stoltenberg’s rights nor

engaged in misconduct.

       The data reflects that agents and corrections officers inadvertently accessed 30 non-

privileged attorney calls, not 92, as suggested in Stoltenberg’s supplement. Seventeen of

these 30 calls were to Bradly Carlson, who Stoltenberg contacted in connection with the

state proceedings that resulted in his June 26, 2018 arrest.          Those proceedings are

unrelated to the federal offenses alleged in the instant case.         Moreover, the federal

indictment in the instant case was not filed until well after Stoltenberg made these calls.

Further, seven of the Carlson calls lasted around one minute, indicating that Stoltenberg

was unable to reach him and that the call ended shortly after the automated warning played.

The FBI copied only two of the Carlson calls; however, in both calls, Stoltenberg spoke to

Carlson’s receptionist and declined to leave a voicemail. The United States produced

these two calls to Stoltenberg in October 2018. It also produced a spreadsheet reflecting

14 of the Carlson calls (including these two) at the same time.

       Of the remaining thirteen attorney calls, twelve were to Danee Pontious, who

represented Stoltenberg for about one week in the instant case.            The United States

identified nine of these twelve calls when it alerted the court to the jail call issue on August

2, 2019, and reported on it in subsequent months. These nine calls were produced to

Stoltenberg in May 2019. Again, the United States has not listened to them, and it had

these calls removed from the U.S. Attorney’s Office’s (USAO) discovery and network

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 3 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 3 of 20
systems. The final call is to Dunnington Babb of Cashion Gilmore. Similar to the

Carlson calls, it occurred more than one month prior to the federal indictment. Along with

the nine Pontious calls, the United States identified this call for the court, disclosed it in

discovery, and had it wiped from the USAO’s systems.

        The Securus data is consistent with what the United States has reported to the court:

The USAO came into possession of ten recorded attorney calls because Pontious and Babb

failed to register their phone numbers as private with Securus. To the United States’

knowledge, no one in the government intentionally pursued calls between Stoltenberg and

attorneys. Again, the United States has not listened to the ten calls and does not believe

that any USAO personnel have either. The FBI informed the United States that it had

provided these calls to the USAO, and the United States promptly alerted the court. These

calls are not privileged, and Stoltenberg’s ability to defend against the charges has not been

impacted. Notably, Stoltenberg has not claimed that privileged information related to this

case existed in any call, nor that it was accessed and communicated to prosecutors. If it

existed, he should have alerted the court to it by now. Accordingly, the motion and

supplement are unavailing.

   I.        Statement of Anticipated Facts3

        A.      The Securus Jail Call System

        As the court is aware, Stoltenberg was arrested on outstanding state warrants on the

night of June 26, 2018, in the attic above his cousin Leon Bradford’s apartment. Earlier


3 The United States will call witnesses and introduce evidence supporting the following factual
contentions.
U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 4 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 4 of 20
that day, a CI tipped the FBI that Stoltenberg was driving to Valdez with one-half pound

of methamphetamine. Consistent with the tip, Stoltenberg possessed and hid a large

quantity of methamphetamine in the attic, and it remained there after his arrest. In an

attempt to locate it, FBI TFOs Curtis Vik and Troy Clark began listening to Stoltenberg’s

jail calls because they believed that he would talk about where it was—and, in fact, he did.

Based on those calls and other probable cause, the FBI obtained a warrant to search

Bradford’s apartment, where they recovered Stoltenberg’s drugs. During the search,

Bradford admitted that he had retrieved the methamphetamine and sold, used, bartered, or

gave away a portion of it. TFO Vik, however, continued to access Stoltenberg’s jail calls

to listen for inconsistencies in Stoltenberg’s claims concerning officers, including that they

stole money from his wallet, which Stoltenberg has reiterated in prior hearings and

pleadings.

       In examining how and why the government accessed Stoltenberg’s attorney calls, it

is helpful to understand how the Securus system works and why jails contract to use it.4

Securus is a private company that provides Voice Over Internet Protocol to corrections

facilities throughout the United States, including the Alaska DOC. It tracks users’ charges

and records inmate calls. DOC officers typically access calls to secure and manage their

facilities, including protecting inmates’ safety, preventing contraband from being

smuggled into jails, and keeping tabs on inmates.5 Law enforcement officers listen to calls



4 The United States will call a witness from Securus to testify to the following facts concerning
its platform.
5 However, in this case, a corrections officer at a Kenai facility who was familiar with Stoltenberg
from prior periods of incarceration listened to calls in order to find evidence related to the instant
U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 5 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 5 of 20
to investigate and solve crimes and to gather information. Inmate calls can last up to 15

minutes and some, like Stoltenberg, make a lot of calls. To save time, listeners often do

not play entire calls but, instead, “spot check” by listening to portions of calls to determine

whether an inmate is discussing relevant subjects.

       Inmates, however, may place phone calls to attorneys that Securus does not monitor

and record. To do so, attorneys must verify with the DOC that they are attorneys, 6 and

they must register their phone numbers as private with Securus. Once attorney numbers

are registered, calls to those numbers are not monitored and recorded (and the automated

warning of such does not play), and the government is unable to access them. But if

attorneys do not register their numbers (and verify that they are attorneys), inmate calls to

those numbers are monitored and recorded. In such instances, an automated message

warns inmates and attorneys that the calls are subject to being monitored and recorded.

This warning process generally lasts more than 30 seconds and takes place before an inmate

can begin conversing. Such is the case with Stoltenberg’s attorney calls.

       Law enforcement agents and corrections officers generally access calls from

computers in their offices. 7 Information indicating that calls were made to attorney-

registered numbers is visible on their screens, but they cannot access those calls.

Conversely, a call to an unregistered number is accessible by clicking on a button on the




case to pass on to investigators.
6 This procedure exists because inmates often attempt to disguise illegal activities as legally
privileged communications, promoting criminal activity inside and outside the jail.
7 Streamlined access to jail calls is a relatively recent development. Previously, investigators had
to request jail calls from the DOC.
U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 6 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 6 of 20
screen. Such a call may be listened to in real time (“Live Monitored”) or a recording of it

may be played (“Recording Playback”). A call may also be saved to a folder on the

Securus system (“Save to Rec Folder”) and copied to a disk (“CD burning”).                 An

unregistered call may also be downloaded to a computer and listened to.

       Securus tracks these “access events.” Thus, a call may be accessed multiple times

in various ways by different agents and officers. For example, an agent may play a

recorded call twice, save it to a folder, and copy it to a disk, a corrections officer may also

play it, and a second agent may download it, resulting in six access events for a single call.

With respect to Stoltenberg, he complains of 92 “access events” in his supplement but does

not disclose in the supplement that they relate to 30 calls. (Dkt. 270.)

       B.     Stoltenberg’s Attorney Calls

       The Seventeen Carlson Calls

       Stoltenberg called Bradly Carlson 17 times between June 27, 2018, (the day

following his arrest) and August 17, 2018.         According to Securus, Carlson’s phone

number was not registered as private until on or around August 28, 2018. Stoltenberg

made each of these calls before the indictment in the instant case was filed on September

20, 2018. (See Dkt. 2.) Because the indictment had not been filed, these calls most likely

concerned Stoltenberg’s state proceedings that resulted in his arrest. Further, while he

was contacting Carlson, Stoltenberg made numerous calls to non-attorneys in which he

bragged that he had not been caught with the drugs at Bradford’s apartment, assured them

that he would be released soon, was confident that he would serve state time on electronic

monitoring, and that he was working with Carlson toward such ends.

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 7 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 7 of 20
       Because Carlson failed to register his number, two FBI TFOs, Vik and Clark,

accessed these 17 calls between June 27, 2018, and August 21, 2018, by playing at least a

portion of each call.      Vik and Clark were searching for the methamphetamine they

believed that Stoltenberg possessed, and Vik continued to hunt for inconsistencies in

Stoltenberg’s statements about officers involved in his arrest. In addition, Vik saved two

of these calls to a folder on the Securus system and copied these two calls to a disk. As a

result, the FBI provided these two calls to the USAO in the normal course of discovery

procedures. These two calls, however, are short and inconsequential: in both, Stoltenberg

called to speak to Carlson, reached a receptionist, and declined to leave a voicemail.8

       The United States produced these two calls to Stoltenberg in discovery on

September 7, 2018, along with a spreadsheet prepared by FBI intern Sam McGraw

identifying Stoltenberg’s jail calls between June 27, 2018, and July 24, 2018.                  The

spreadsheet includes references to 14 Carlson calls that occurred during this period,

including the two that the FBI copied and provided to the USAO. In his notes in the

spreadsheet, McGraw indicated that the 14 Carlson calls were not listened to, a legal call,

or that Stoltenberg asked for someone, perhaps “Bradley?” [Sic], who was unavailable and

declined to leave a voicemail. At no time have Vik or Clark relayed any substantive

content from the 17 Carlson calls to the prosecutors in the instant case, nor did they obtain

evidence in the case as a result. And Stoltenberg has not alleged that his attorney-client



8 The United States acknowledges that it has listened to these two calls. The court should also
note that several more of the 17 calls are similar to these two calls: They lasted around one minute,
indicating that Stoltenberg did not speak to Carlson on these occasions either.


U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 8 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 8 of 20
privilege has been breached.

       In addition to TFOs Vik and Clark, five DOC officers also played at least a portion

of nine of these 17 calls between June 27, 2018, and July 13, 2018. Other than contacting

several of them after receiving the Securus data to inquire about their access of Stoltenberg

attorney calls,9 the United States has had no contact with these corrections officers. Like

the TFOs, they have not communicated any substantive content from these calls to the

prosecution.

       Lastly, there is one anomaly in the data with respect to Carlson. It suggests that a

corrections officer live monitored a call from Stoltenberg to Carlson on December 21,

2018, at around 15:02, nearly four months after Carlson’s number was finally registered as

private. However, Securus believes that this was not the case. Instead, Securus believes

that a corrections officer clicked on the play button to listen in but was unable to and

received an error message to that effect. Securus is working to address this irregularity in

its software.

       The Twelve Pontious Calls

       Like Carlson, Danee Pontious also failed to register her phone number as private.10

According to Securus, Pontious’s number was not registered as private until on or about

July 3, 2019. As a result, the FBI accessed 12 calls that Stoltenberg placed to Pontious.




9 According to our review of the data, corrections officers played at least a portion of nine of the
17 Carlson calls.
10 The United States believes that Pontious may have had some confusion over whether her
number was registered as private. Nevertheless, her number was not registered when Stoltenberg
called her.
U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS           Page 9 of 20
     Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 9 of 20
The first nine of these calls occurred between September 27, 2018, and October 9, 2018,

near the time Stoltenberg was indicted and arraigned in the instant case. Indeed, Pontious

was Stoltenberg’s attorney of record for about one week before she quickly moved to

withdraw. Unlike the Carlson calls, the United States presumes that Stoltenberg contacted

Pontious to discuss the instant case. TFO Vik began listening to at least a portion of those

calls on September 28, 2018, and continued listening on October 1, October 2, October 9,

and October 10. As was the case with the Carlson calls, Vik “spot-checked” the calls,

including clicking play on a 14-minute call four times. On December 7, 2018, Vik saved

the calls to a folder on the Securus system and then copied them to a CD.

       Like the two Carlson calls, the FBI provided these nine Pontious calls to the USAO

in the normal course of its discovery duties. The USAO loaded them into its discovery

system and made them available to Stoltenberg in discovery on May 16, 2019.11 Despite

maintaining the calls in its system, the United States did not listen to any of the calls and

does not believe that anyone in the USAO has either. Moreover, Vik does not appear to

have learned anything from the calls, much less heard any defense strategy gleaned from

these calls or communicated it to the prosecutors in the case. When the FBI notified the

United States of these nine calls in summer 2019, the United States reported them to the

court and had the USAO wipe them from its systems.

//

       In addition to these nine Pontious calls, the FBI accessed three additional calls




11 Stand-by counsel Lance Wells signed for this discovery on July 16, 2019.
U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 10 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 10 of 20
Stoltenberg made to Pontious in the spring of 2019: May 15, May 22, and June 20. During

this time period, Stoltenberg represented himself with Lance Wells as his stand-by counsel;

therefore, Pontious was not his attorney of record. FBI Special Agent (SA) Daryl Allison

downloaded the May 15 and May 22 calls to his desktop computer on May 18, 2019, and

May 23, 2019, respectively, in connection with a separate criminal matter. Both the calls

lasted about two minutes or less, thus the United States does not believe that anything

substantive was discussed. Allison believes that he told someone in the USAO that he

encountered an attorney call. Nevertheless, at no time has Allison heard or communicated

any defense strategy gleaned from these calls to the prosecutors in the case.

        FBI intern McGraw accessed these two calls plus a third call that Stoltenberg placed

to Pontious on June 20, 2019. McGraw listened to a portion of the May 15, 2019 call on

July 23, 2019, and saved it to a recording folder on the Securus system and copied it to a

CD on August 1, 2019. He also saved the May 22 and June 20 calls to a recording folder

on the Securus system and copied them to a CD twice on August 1, 2019. McGraw

accessed all three of these calls as part of his review of Stoltenberg jail calls in summer

2019.    He has never communicated any substantive information about Stoltenberg’s

discussions in these calls. The United States has not listened to these last three calls and

does not believe that the USAO has ever possessed them.

        The One Cashion Gilmore Call

        Although Stoltenberg does not discuss this call in his supplement, the United States

reminds the court that the FBI copied a recording of a call that Stoltenberg made to

Dunnington Babb of Cashion Gilmore. Like Carlson and Pontious, Babb also failed to

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 11 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 11 of 20
register his number as private. The FBI provided this call to the USAO in the normal

course of discovery, and the USAO loaded it into its systems and produced it to the defense

along with the first nine Pontious calls. The United States did not listen to this call and

believes that no one in the USAO has. The FBI identified this to the United States, and

the United States reported it to the court and had it removed from the USAO’s systems.

Again, the United States expects that the foregoing facts will be established during an

evidentiary hearing before the court.

   II.        Legal Analysis

         A.      The government did not violate Stoltenberg’s right to counsel

         The Sixth Amendment right to counsel attaches only once judicial proceedings have

been initiated. See Kirby v. Illinois, 406 U.S. 682, 689 (1972) (the right to counsel attaches

“at or after the initiation of adversary judicial criminal proceedings—whether by way of

formal charge, preliminary hearing, indictment, information, or arraignment”); see also

United States v. Hayes, 231 F.3d 663, 666-67 (9th Cir. 2000) (en banc) (holding that no

Sixth Amendment violation occurred where the government surreptitiously taped an

interview between the defendant-suspect and co-conspirator informant nearly a year before

the defendant’s indictment); United States v. Danielson, 325 F.3d 1054, 1066 (9th Cir.

2003) (“[defendant’s] Sixth Amendment right to counsel attached when the government

initiated adversarial proceedings against him”).

         Once attached, a defendant’s right to counsel is case and offense specific. McNeil v.

Wisconsin, 501 U.S. 171, 175 (1991) (holding that a defendant’s statements regarding

offenses for which he had not been charged were admissible notwithstanding the

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 12 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 12 of 20
attachment of his Sixth Amendment right to counsel on other charged offenses); Anderson

v. Alameida, 397 F.3d 1175, 1180 (9th Cir. 2005) (“the right to counsel is case specific and

attaches for the prosecution of particular alleged acts or events arising out of ‘the same act

or transaction’”). Accordingly, a defendant “ha[s] a right to counsel only on the offenses

for which he ha[s] been indicted, and on any other offenses that constitute[ ] the ‘same

offense’ under the Blockburger test.” United States v. Danielson, 325 F.3d a1054, 1066

(9th Cir. 2003) (citing to Texas v. Cobb, 532 U.S. 162, 167-73 (2001); Blockburger v.

United States, 284 U.S. 299, 304 (1932)).

       To establish that an intrusion into the attorney-client relationship violated the Sixth

Amendment, Stoltenberg must show, at a minimum, that the intrusion was purposeful, that

defense strategy was communicated to the prosecution, or that the intrusion resulted in

tainted evidence. United States v. Fernandez, 388 F.3d 1199, 1240 (9th Cir. 2004). The

intrusion violates the Sixth Amendment only if it substantially prejudiced Stoltenberg, in

that the United States used or otherwise gained an unfair advantage from the confidential

information. United States v. Danielson, 325 F.3d 1054, 1069-70 (9th Cir. 2003).

       Stoltenberg did not have a Sixth Amendment right to counsel in this case with

respect to the calls he placed to Carlson and to Babb between June and August 2018

because it had not attached. The indictment was not filed until September 20, 2018, nearly

three months after his arrest. Further, his calls to Carlson did not concern the instant case.

Rather, Stoltenberg relayed to non-attorneys that Carlson was helping him with his state

proceedings. Moreover, these state proceedings are separate and unrelated to the federal



U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 13 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 13 of 20
drug and gun violations in the instant case.12

       As for the first nine Pontious calls, they occurred after Stoltenberg’s right to counsel

attached.    The government, however, did not purposefully access these nine calls.

Instead, the FBI accessed them because Pontious failed to register her number as private.

Moreover, Stoltenberg has not been prejudiced. The FBI did not impart any substantive

information from the calls to the United States, and the United States has not used any such

information to its advantage. And, as mentioned above, although it had these calls in its

systems, the United States never listened to them. Further, the United States suspects that

these calls are insignificant. While Stoltenberg has had the calls since July 2019, he has

never alleged that anyone in the government gleaned sensitive information from them.

The data adds detail, but it does not aid Stoltenberg’s claim that the government violated

his Sixth Amendment right to counsel.

       To press his case, Stoltenberg relies on a Tenth Circuit habeas case, Shillinger v.

Haworth, 70 F.3d 1132 (10th Cir. 1995), to argue that a purposeful intrusion into a

defendant’s Sixth Amendment rights without a legitimate justification for doing so

supports his claim that his case should be dismissed. (Dkts. 180 at 18; 270 at 10.) That

case is distinguishable. In Shillinger, a sheriff sat in on trial preparation sessions between

the defendant and his attorney and reported back to the prosecution team regarding those

preparations. Shillinger, 70 F.3d 1132. Thus, the information disclosed to the prosecution

was sensitive defense strategy. Id.          No such information has been disclosed in


12 The state proceedings appear to concern charges for giving false information and indecent
exposure, failure to appear, and leaving an in-patient drug rehabilitation facility and absconding.
U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 14 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 14 of 20
Stoltenberg’s case. Next, the court in Shillinger found that there was no legitimate law

enforcement purpose for the intrusion in that case. Id. at1141. By contrast, Stoltenberg’s

attorney calls were accessed during the process of listening to recorded jail calls, a

legitimate law enforcement exercise.

       B.     The jail calls to unregistered attorney numbers are not privileged

       A number of courts, including the Ninth Circuit, have concluded that a monitored

line is not privileged. United States v. Van Poyck, 77 F.3d 285, 290-91 & n.9 (9th Cir.

1996) (“any expectation of privacy in outbound calls from prison is not objectively

reasonable”; noting an exception only for “‘properly placed’ telephone calls between a

defendant and his attorney, which the [jail] does not record or monitor”); Watson v. Albin,

No. C-06-07767, 2008 WL 2079967, at *4-5 (N.D. Cal. May 12, 2008) (rejecting assertion

of attorney-client privilege for calls placed on a monitored prison line); United States v.

Chaiban, No. 2:06-cr-91, 2007 WL 437704, at *20-21 (D. Nev. Feb. 2, 2007) (magistrate

report and recommendation) (the “decision to proceed with the conversations, despite

notification the conversations were subject to being monitored and recorded, is no different

from electing to proceed with these conversations notwithstanding the known presence of

a third party”), adopted, 2007 WL 923585 (D. Nev. Mar. 23, 2007); I Edna Selan Epstein,

The Attorney-Client Privilege and the Work Product Doctrine ¶ 1.III.Element 3.F.4 (“the

cases are all but unanimous that anything said on a recorded [jail] line vitiates any

attachment of the privilege”); see also United States v. Gonzalez-Betancourt, 118 F. App’x

142, 146 (9th Cir. 2004) (non-precedential) (jail call from husband to wife not protected

by marital privilege because the call was preceded by a recorded warning stating that it was

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 15 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 15 of 20
subject to monitoring and recording).

       These courts are consistent with federal law, which generally construes the attorney-

client privilege strictly. United States v. Ruehle, 583 F.3d 600, 609 (9th Cir. 2009).13 The

burden lies with the party claiming the privilege to prove each element of a “well-

established eight-part test:”

       (1) Where legal advice of any kind is sought (2) from a professional legal adviser in

       his capacity as such, (3) the communications relating to that purpose, (4) made in

       confidence (5) by the client, (6) are at his instance permanently protected (7) from

       disclosure by himself or by the legal adviser, (8) unless the protection be waived.

Id. at 607-08 (citations omitted). In situations where an attorney-client communication

contains a mix of privileged and non-privileged content, the privilege attaches to (a) the

privileged portions of the communication and (b) the non-privileged portions of the

communication only to the extent that those non-privileged communications directly or

indirectly reveal privileged communications. See United States v. Christensen, 828 F.3d

763, 802-04 (9th Cir. 2015) (discussing partial redaction of a transcript of a recording that



13 “The fact that a person is a lawyer does not make all communications with that person
privileged.” United States v. Martin, 278 F.3d 988, 999 (9th Cir. 2002). The attorney-client
privilege does not extend to facts. Upjohn Co. v. United States, 449 U.S. 383, 395-96 (1981)
(privilege does not create a “broad zone of silence” over the subject matter of a communication);
see also I Edna Selan Epstein, The Attorney-Client Privilege and the Work Product Doctrine ¶
1.III.Element 1.E.1 (5th ed. 2012). Nor does it protect information concerning the nature of an
attorney’s legal services, see United States v. Cromer, 483 F.2d 99, 101-02 (9th Cir. 1973); I
Epstein, supra, ¶ 1.III.Element 1.E.3, the general nature of a particular attorney-client
conversation, see Vasudevan Software, Inc. v. Int’l Bus. Machs. Corp., No. C09-05897, 2011 WL
1599646, at *2 (N.D. Cal. April 27, 2011); cf. Fed. R. Civ. P. 26(b)(5)(A) 1993 Ad. Comm. Cmts.,
attorney-client communications that are unrelated to the provision of legal advice, see United
States v. Alexander, 287 F.3d 811, 816-17 (9th Cir. 2002).
U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 16 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 16 of 20
contained both privileged and non-privileged communications); see also United States v.

Chevron Corp., No. C 94-1885, 1996 WL 444597, at *2 (N.D. Cal. May 30, 1996) (court

may conduct an in camera review to determine whether the attorney-client privilege

applies to segregable portions of a communication).

       Stoltenberg made the 30 calls at issue in this case to attorneys on monitored and

recorded lines.   None of these calls therefore are privileged.       Even if the calls are

privileged, Stoltenberg likely waived his privilege.        An automated message at the

beginning of the calls warned Stoltenberg and the attorneys that the calls were monitored

and recorded. And Stoltenberg repeated to third parties what he had asked Carlson to

assist him with: to be released on bail and placed on ankle-monitoring in connection with

the state proceedings. In addition, it’s not even clear that he had a privileged relationship

with Carlson because it appears that he did not formally retain him in the state proceedings.

The government, accordingly, has not violated Stoltenberg’s attorney-client privilege.

   III.   Moving Forward

       Appointing a special master remains unnecessary and disproportionate, even with

the additional detail in the Securus data.         The United States maintains that the

overwhelming reason that the FBI and DOC officers accessed 30 of Stoltenberg’s attorney

calls is the failure of the attorneys to register their numbers as private. Again, there is no

systemic effort in the District of Alaska to access calls between inmates and attorneys. As

the court has noted previously, the USAO has taken steps to remedy and fix jail call issues.

They include working with the Alaska Bar Association to notify defense attorneys of the

procedures for registering their numbers, adding language to its standard discovery letter

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 17 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 17 of 20
advising attorneys to ensure that that their numbers as registered and reminding them how

to do so, and issuing a new policy imposing restrictions on how and when agents may

access jail calls. Nonetheless, the United States recognizes that government access—even

unintentional and unknowing—to attorney calls is problematic and inflammatory given the

value we place on privacy and basic rights and protections.

       Even though Stoltenberg’s legal claims fall well short, the United States proposes

that it employ a filter attorney in the USAO to listen to the ten calls that the USAO had in

its possession at one time. These are the ten calls the United States informed the court of

in August 2019 and reported on in subsequent hearings and pleadings: the first nine

Pontious calls and the one call to Dunnington Babb. Once the filter attorney listens to the

calls and reviews for privilege and other legal issues, she will be able to apprise the court.

But as stated previously, Stoltenberg has had these ten calls for months and has not alleged

that they contain sensitive information, leading the United States to believe that they are

legally insignificant.

       Further, the United States believes that the court should hold an evidentiary hearing

on the Stoltenberg jail call issue. In preparing this pleading and prior ones, and in

reporting to the court orally, the United States has relied on information from the FBI,

DOC, Securus, USAO personnel, and its own analysis of the calls to make factual

representations to the court in good faith and to draw legal conclusions. Obviously, no

witnesses have testified under direct examination or been subject to cross examination, and

no exhibits have been offered and admitted into evidence. The United States nevertheless

felt that reporting to the court was appropriate and responsive to the court’s demands,

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 18 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 18 of 20
knowing that Securus data and additional information would become part of the case. To

resolve the issue and establish a record, the United States requests and is prepared for the

court to conduct a full hearing in which the parties call witnesses, introduce exhibits, and

make further arguments and credibility is evaluated.

         Finally, the United States alerts the court that the Securus data is inconsistent with

some prior facts that the United States has presented to the court. For example, the United

States understood that the FBI first accessed a Stoltenberg jail call on June 28, 2018. But

the data indicates that TFO Clark began listening to calls a day earlier. More significantly,

the FBI accessed and listened to at least portions of more attorney calls than the United

States previously understood and recognized. To the extent that the data and additional

facts as they evolve contradict the United States’ prior factual assertions to the court in

these examples and in other ways, the United States corrects the record here and will

continue to do so, including at the evidentiary hearing.

   IV.      Conclusion

         Stoltenberg’s attempt to dismiss the indictment, or otherwise suppress evidence, is

not well founded. His effort to use jail calls that he and the attorneys knew were not

private to accuse the government of violating his rights and engaging in misconduct is not

supported by fact or federal legal precedent. Moreover, Stoltenberg has yet to allege that

the government gleaned sensitive information from the ten calls identified by the United

States—or any attorney call—and used it to its advantage. Nevertheless, the United States

requests an evidentiary hearing where it will call witnesses and offer exhibits to provide

the court a complete record to support the government’s opposition to the motion and

U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 19 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 19 of 20
supplement. After the court hears the evidence, the United States is confident that the

court will conclude that the government did not violate Stoltenberg’s rights or engage in

misconduct in this case and deny the motion in full.

      RESPECTFULLY SUBMITTED this 15th day of January, 2020, in Anchorage,

Alaska.

                                         BRYAN SCHRODER
                                         United States Attorney

                                         s/Stephen L Corso
                                         STEPHEN L. CORSO
                                         Assistant United States Attorney



CERTIFICATE OF SERVICE

I hereby certify that on January 15, 2020, a
true and correct copy of the foregoing was
served via electronic mail on the following:

Gregory M. Heritage, Esq.
greg@heritagelawak.com

s/ Stephen L Corso
Assistant United States Attorney




U.S. v. Stoltenberg
3:18-cr-00109-TMB-MMS          Page 20 of 20
    Case 3:18-cr-00109-TMB-MMS Document 288 Filed 01/15/20 Page 20 of 20
